Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 02/08/2019.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claims 1-11 are currently pending and being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Usui (USPAP 2009/0288639) in view of Chern (USPAP 2014/0190441).
In reference to independent claim 1,
a fuel pump housing (1, fig 2) with a pumping chamber (11) defined therein, 
said fuel pump housing (1) having an inlet valve bore (bore of intake port 30a, fig 2) which is connectable to a source of fuel via a pump housing inlet passage (10b and 10c), 
said inlet valve bore (bore of intake port 30a, fig 2) extending along an inlet valve bore axis (center axis of 31) and 
being stepped such that said inlet valve bore includes a shoulder (shoulder of 32 that 31 seals against is the stepped portion, fig 2) which is traverse to said inlet valve bore axis (shoulder of 32 that 31 seals against is in the form of a shoulder that is traverse against the bore axis);
a pumping plunger (2) which reciprocates within a plunger bore (bore of 6, fig 2) along a plunger bore axis (center axis of the plunger 2) such that an intake stroke of said pumping plunger increases volume of said pumping chamber (para 0043 specifically discloses “When a plunger 2 is in a intake process in which it displaces downward in FIG. 2 by rotation of a cam which will be described later, the volume of the pressure chamber 11 increases”) and 
a compression stroke of said pumping plunger decreases volume of said pumping chamber (para 0047 specifically discloses “The volume of the pressure chamber 11 decreases with compression movement of the plunger 2”); and
an inlet valve assembly comprising:
a valve seat (right vertical side face of 32 that touches 31, fig 2) with a valve seat flow passage extending there through (center hole thru 32 provides hole for fluid flow), 
said valve seat (left vertical surface of 32 that touches 31) being located within said inlet valve bore (bore of intake port 30a, fig 2) such that said valve seat abuts said shoulder (surface of 32 abuts 32 body);
a valve member (31) which is moveable between 
1) an unseated position which provides fluid communication through said valve seat flow passage (para 0043 specifically discloses “When the fuel pressure in the pressure chamber 11 becomes lower than the pressure of the intake passage 10c (intake port 30a) in this process, a valve opening force (force to displace the intake valve member 31 rightward in FIG. 1) by a fluid pressure difference of the fuel occurs to the intake valve member 31”) and 
2) a seated position which prevents fluid communication through said valve seat flow passage (para 0048 specifically discloses, “the intake valve member 31 closes the intake port 32 by the biasing force by the spring 33. When the intake port 32 is closed, the fuel pressure of the pressure chamber 11 rises with the rising movement of the plunger 2 from this time”).
Usui (as interpreted) does not teach
a dedicated valve seat body, and
the valve seat is urged toward said shoulder by pressure within said pumping chamber during said compression stroke.
Chern, a similar valve that also deals with fuel, teaches
a dedicated valve seat body (200, fig 2), and
a valve seat (200) with a valve seat flow passage extending there through (the bore 222 thru the seal 200),
the valve seat (200) is urged toward said shoulder by pressure within said chamber (30, fig 1) during said compression stroke (during a compression stroke the valve seat 200 would naturally be pressed towards its shoulder)
said valve seat (200) being located within said inlet valve bore (159, fig 2) such that said valve seat abuts said shoulder (shoulder at the top of 200, fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the separate valve seat of Chern in the fuel pump of Usui so “The flexibility may provide vibration isolation at certain frequencies, and may be particularly effective at providing high frequency isolation. The lower portion of valve seat may be configured such that the assembled strength and axial stiffness may provide robust strength and durability and may be used to hold the seat in position for press-fit assembly” para 0007; Chern. To be clear an extra component, the valve seat, is added to the bore just to the right of the valve 31, to more effectively seal the passage and decrease noise from vibration.

In reference to dependent claim 2,    Usui in view of Chern teaches a fuel pump as in claim 1, Usui further discloses a fuel pump wherein said shoulder faces toward said pumping chamber (left side of 32 faces the pumping chamber 11).
In reference to dependent claim 3, Usui in view of Chern teaches a fuel pump as in claim 1, wherein, Usui further discloses a fuel pump
said inlet valve bore (bore of 30a, fig 2) includes an inlet valve bore first portion which is proximal to said pumping chamber and which has a first diameter (the “first portion” is the portion between 6 and the sealing portion of 31, fig 1);
said inlet valve bore includes an inlet valve bore second portion which is distal from said pumping chamber and which has a second diameter that is less than said first diameter (the second portion is the portion directly to the right of the valve seat of 31 that the stem of 31 protrudes thru, which has a diameter that is less than the first portion).
In reference to dependent claim 4,    Usui in view of Chern teaches a fuel pump as in claim 3, Usui further discloses a fuel pump wherein said shoulder joins said inlet valve bore first portion and said inlet valve bore second portion (the shoulder where 31seals joins the left first portion of the bore with the right second portion of the bore).
In reference to dependent claim 5,    Usui in view of Chern teaches a fuel pump as in claim 3, Usui further discloses a fuel pump wherein said fuel pump housing (1) includes a second bore extending there through from said pumping chamber (11) such that said second bore is sized to allow passage of said valve seat there through to accommodate installation of said valve seat into said inlet valve bore first portion through said second bore (after modification the valve seat (200, fig 2 of Chern) is an elastomer, para 0043 of Chen discloses “The valve seat insert may be made from an elastomeric material.” because of this it can be collapsed to be inserted into position
Furthermore, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
In reference to dependent claim 6,    Usui in view of Chern teaches a fuel pump as in claim 5, Usui further discloses a fuel pump wherein said second bore is diametrically opposed to said inlet valve bore (11A is directly opposite from the inlet bore 30a, fig 2).
In reference to dependent claim 7,     Usui in view of Chern teaches a fuel pump as in claim 5, wherein: Usui further discloses a fuel pump
said inlet valve bore is centered about said inlet valve bore axis; and said second bore is centered about said inlet valve bore axis (para 0059 specifically discloses “In the first embodiment, the axial lines of the hole 11a for fitting the discharge valve mechanism 8 and the hole 30A for mounting the electromagnetic intake valve mechanism 30 are formed to be the same axial line”).
In reference to dependent claim 8,    Usui in view of Chern teaches a fuel pump as in claim 5, Usui further discloses a fuel pump wherein said fuel pump further comprises an outlet valve assembly (8) which is located within said second bore (11a), said outlet valve assembly (8) allowing pressurized fuel to flow out of said pumping chamber and preventing fuel from flowing back into said pumping chamber (para 0062 specifically discloses 
“When the discharge valve 8b opens, the discharge valve 8b contacts the holding member 8d, and its movement is restricted. Accordingly, the stroke of the discharge valve 8b is properly determined by the holding member 8d. If the stroke is too large, the fuel discharged to the fuel discharge port 12 flows back into the pressure chamber 11 again due to delay in closure of the discharge valve 8b, and therefore, the efficiency as the high pressure pump reduces. Further, the holding member 8d guides the discharge valve 8b so that the discharge valve 8b moves only in the stroke (axial) direction when 
the cite specifically discloses designing the valve so the fluid is one directional only).
In reference to dependent claim 9,   Usui in view of Chern teaches a fuel pump as in claim 8, wherein: Usui further discloses a fuel pump
said inlet valve bore (30a) is centered about said inlet valve bore axis; and said second bore (11a) is centered about said inlet valve bore axis (para 0059 specifically discloses “In the first embodiment, the axial lines of the hole 11a for fitting the discharge valve mechanism 8 and the hole 30A for mounting the electromagnetic intake valve mechanism 30 are formed to be the same axial line”).
In reference to dependent claim 10,    Usui in view of Chern teaches a fuel pump as in claim 3, however, Chern further discloses
wherein said valve seat (200, fig 1) is fixed within said inlet valve bore (bore of 159, fig 2) first portion by interference fit such that an outer periphery of said valve seat is sealed to an inner periphery of said inlet valve bore first portion (para 0007 specifically discloses “press-fit assembly”)
In reference to dependent claim 11,    Usui in view of Chern teaches a fuel pump as in claim 3, Usui further discloses a fuel pump wherein said shoulder faces toward said pumping chamber (left side of 32 faces the pumping chamber 11).

Response to Arguments
In reference to applicant’s argument that “the shoulder of modified Usui is not provided as a feature of pump housing 1 as required by Applicant's invention, but rather is a feature of electromagnetic intake valve mechanism 30, again thereby relying on the mechanical connection between electromagnetic intake valve mechanism 30 and pump housing 1 to resist the force generated by the pressurized fuel” examiner does not disagree.  However applicant’s claim language fails to clearly disclose that “the valve seat supported by the shoulder of the fuel pump housing” para 0004.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the shoulder of the fuel pump housing”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant is advised to add the specific language to the claims and file an RCE (there is not enough time to conduct a search and move the case to allowance in any other way).  Examiner has found a shoulder in a housing, but the style of the valve is different, the presence of a housing with an integral shoulder to support does not seem to be exceedingly prevalent.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        /DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746